NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KENNETH J. SCHIRO,                              No.    15-15266

                Plaintiff-Appellant,            D.C. No. 3:10-cv-00203-RCJ-VPC

 v.
                                                MEMORANDUM*
STEPHEN CLARK, Sgt.; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Robert Clive Jones, District Judge, Presiding

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Nevada state prisoner Kenneth J. Schiro appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging constitutional

claims, including a due process violation in connection with a disciplinary hearing.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal on


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the basis of collateral estoppel or issue preclusion. Garity v. APWU Nat’l Labor

Org., 828 F.3d 848, 854 (9th Cir. 2016). We affirm.

      The district court properly dismissed Schiro’s due process claim against

defendant Clark because Schiro is collaterally estopped from relitigating issues

relating to his April 7, 2008 disciplinary hearing that the Nevada courts resolved.

See Allen v. McCurry, 449 U.S. 90, 97-98 (1980) (federal claim collaterally

estopped by prior state court litigation); Arduini v. Hart, 774 F.3d 622, 629 (9th

Cir. 2014) (elements of issue preclusion under Nevada law).

      The district court did not abuse its discretion in denying Schiro’s motion to

appoint counsel because Schiro did not demonstrate exceptional circumstances.

See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991) (standard of review and

requirements for appointment of counsel).

      We do not consider the dismissal of Schiro’s other claims because Schiro

does not raise any arguments about those claims in his opening brief. See Smith v.

Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (“[A]rguments not raised by a party in

its opening brief are deemed waived.”).

      We lack jurisdiction to consider the district court’s post-judgment order

denying Schiro’s Federal Rule of Civil Procedure 60(b) motion because Schiro

                                          2                                   15-15266
failed to file an amended or separate notice of appeal. See Whitaker v. Garcetti,

486 F.3d 572, 585 (9th Cir. 2007) (appellant generally must file a separate notice

of appeal or amend a previously filed notice of appeal to secure review of a post-

judgment order).

      AFFIRMED.




                                         3                                   15-15266